COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-104-CV

FARHIA GOHE	APPELLANT



V.



MAYFIELD PARK APARTMENTS  	APPELLEE



----------

FROM COUNTY COURT AT LAW NO. 1 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On October 7, 2004, we notified appellant that her brief was deficient under rule 9.4 (h) and subsections (a), (b), (c), (d), (e), (f), (h), and (j) of rule 38.1 of the Texas Rules of Appellate Procedure.  At that time, we gave appellant until October 22, 2004 to file an amended brief that complied with the above rules.  We noted that her failure to do so could result in dismissal of the appeal.  Appellant later filed two motions seeking more time to file her amended brief.  We granted both motions, extending the due date to January 3, 2005.  As of this date, no amended brief has been filed.
  We therefore dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED: February 3, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.